UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1667


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-01173-AW)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derek   N.   Jarvis    appeals    the    district    court’s    order

dismissing      his   42    U.S.C.    § 1983      (2006)    complaint      without

prejudice.      The district court dismissed the complaint because

Jarvis did not comply with Fed. R. Civ. P. 8(a)(2), requiring a

short and plain statement of his claims.

              Generally, a district court’s dismissal of a complaint

without prejudice is not appealable.              See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.

1993) (holding that “a plaintiff may not appeal the dismissal of

his complaint without prejudice unless the grounds for dismissal

clearly indicate that no amendment [in the complaint] could cure

the defects in the plaintiff's case”) (alteration in original)

(internal quotation marks omitted).              In this case, Jarvis would

be able to save his action by amending his complaint to comply

with    the    district    court’s    order.          Therefore,   the    district

court’s dismissal of Jarvis’ complaint without prejudice is not

an appealable final order.            Accordingly, we dismiss the appeal

for    lack   of   jurisdiction.        We     dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          DISMISSED



                                        2